Citation Nr: 1307636	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  11-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran entered a notice of disagreement with denial of service connection for hearing loss, but did not enter a notice of disagreement with denial of service connection for tinnitus.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

3.  The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include temporary duty as a member of a service rifle team, resulting in exposure to acoustic trauma on a regular basis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.

In the recent case of Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system are recognized as chronic disorder by 38 C.F.R. § 3.309(a).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts that his service as a combat engineer and as a member of a service competition rifle team resulted in his exposure to such acoustic trauma as frequent rifle fire, explosions, and heavy construction equipment.  His service treatment records are not available, and are presumed to have been destroyed by a fire at the National Personnel Records Center (NPRC).  Potential alternative locations for service treatment records have also been searched, without positive result.  In such cases, VA has a heightened obligation to assist a veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Additional service documents, however, including the Veteran's DD Form 214 and other records, confirm several aspects of his reported service history.  During service, he was trained as a construction machinery operator, according to his records.  Additionally, he has submitted newspaper articles and other documents confirming that he was a member of a service competition rifle team.  He has asserted that for approximately six months prior to competition he and other members of the rifle team practiced at the rifle range on a daily basis for approximately six months, without any form of hearing protection except cotton for his ears.  Thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as construction machinery and frequent rifle fire.  

Next, addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  A June 2010 VA audiological examination established a sensorineural hearing loss disability bilaterally.  

On VA audiological examination in June 2010, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
80
LEFT
45
65
70
85
105

The average pure tone threshold was 65dBs in the right ear and 81dBs in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 60 percent in the left ear.  

As the Veteran has a current bilateral hearing loss disability recognized by the Board, the Board must next consider the etiology of such a disorder.  On the question of in-service injury or disease, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) to both ears in service.  As noted above, his service as a construction machinery operator and participation in rifle competition have been confirmed.  He has stated he was exposed to loud noises, to include rifles and heavy machinery, in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran's assertions are verified by his available service records, the Board accepts as credible his assertion of exposure to acoustic trauma in service.  

As noted above, service entrance or separation audiological examinations are not of record.  Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disorder is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported both some loss of hearing acuity and tinnitus at the time of service separation.  He is both competent and credible to testify regarding such observable symptomatology.  Additionally, he has submitted an April 1974 private 

audiological examination report confirming a diagnosis of bilateral sensorineural hearing loss at that time.  This record establishes a longstanding history of sensorineural hearing loss, as claimed by the Veteran.  

The Veteran also sought VA treatment for bilateral hearing loss in August 1998, and gave a history of loss of hearing acuity since service.  This statement, made for treatment purposes and many years prior to receipt of his compensation claim, is found by the Board to carry significant probative weight.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.

The Board notes that, on VA audiological examination in June 2010, the VA examiner opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or at service separation.  The Board finds that the June 2010 VA opinion in regard to the etiology of the Veteran's hearing loss is of little probative value.  This VA examiner made the factually inaccurate assumption that the Veteran's bilateral hearing loss was within normal limits during service and at service separation, implicitly denying the Veteran's credible and competent assertions of acoustic trauma in service and his perceived loss of hearing acuity at service separation.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds the Veteran's assertions of continuity of hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and a current diagnosis, are sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder is etiologically related 

to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


